DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Basin et al. (US 2011/0049545 A1 hereinafter referred to as “Basin”).
	With respect to claim 1, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (10) having a top area at a top side, a bottom area at an underside, side areas connecting said top area and said bottom area, and epitaxially produced layers (see Par.[0027] wherein LEDs 10 formed of semiconductor epitaxial layers grown is disclosed); electrical n-side (18) and p-side (16) contacts at the bottom area of the optoelectronic semiconductor chip (10) (see Par.[0028] wherein n-side metal electrode 16 is formed on the LED 10 that electrically contacts the p-layer, and p-side metal electrode 18 is formed on the LED 10 that electrically contacts the n-layer); and an electrically insulating shaped body (32), wherein the electrically insulating shaped body (32) surrounds the optoelectronic semiconductor chip (10) at its side areas, and the epitaxially produced layers (10) are free from the shaped body (see Par.[0037] wherein material 32 of silicone molding including oxide dielectric such as SiC>2 which surround the side surfaces of the LED 10 is disclosed; see Figs.3-6 wherein epitaxially produced layers of LED 10 are completly free from the shaped body 32 are shown).
	Moreover, regarding the limitation “epitaxially produced layers”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Basin because it refers to a specific method of production. Therefore, the aforementioned limitation is a “product 
	With respect to claim 2, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the shaped body (32) is free of any via penetrating the electrically insulating shaped body to electrically connect the optoelectronic semiconductor chip (10) (see Figs.3-6, wherein no via or through hole traverse the material 32).
	With respect to claim 3, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the n-side (18) and p-side (16) contacts of the optoelectronic semiconductor chip (10) are freely accessible and the optoelectronic semiconductor component is electrically contactable via the n-side and p-side contacts (18 and 16) of the optoelectronic semiconductor chip (10).
	With respect to claim 4, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (32) is reflective for electromagnetic radiation/(light radiation) produced during operation of the optoelectronic semiconductor chip (10) (see Par.[0037] wherein light (i.e. electromagnetic radiation) reflective material 32 is disclosed).
	With respect to claim 17, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: at least two optoelectronic semiconductors chips (10) each having side areas; and an electrically insulating shaped body (32), wherein the electrically insulating shaped body (32) surrounds all side areas of the at least two optoelectronic semiconductor chips (10), and the at least two optoelectronic semiconductor chips (10) are connected to one another by the shaped body (32) (see Fig.5, Par.[0025], [0037] and [0040] wherein the reflective material 32 connecting LEDs 10 side surfaces are disclosed).
With respect to claim 18, Basin discloses, in Figs.3-6, an optoelectronic semiconductor component comprising: an optoelectronic semiconductor chip (10) having a top area at a top side, a bottom area at an underside, side areas connecting said top area and said bottom area, and epitaxially produced layers (see Par.[0027] wherein LEDs 10 formed of semiconductor epitaxial layers grown is disclosed); electrical n-side and p-side contacts (18 and 16) at the bottom area of the optoelectronic semiconductor chip (10) (see Par.[0028] wherein n-side metal electrode 16 is formed on the LED 10 that electrically contacts the p-layer, and p-side metal electrode 18 is formed on the LED 10 that electrically contacts the n-layer); an electrically insulating shaped body (32), and a phosphor layer (30) comprising phosphor particles, wherein the phosphor layer contacts the electrically insulating shaped body (32) and the optoelectronic semiconductor chip (10) and the phosphor particles absorb electromagnetic radiation generated by the semiconductor chip (10) during operation and re-emit electromagnetic radiation in a different wavelength range than the optoelectronic semiconductor chip (10), wherein the electrically insulating shaped body (32) surrounds the optoelectronic semiconductor chip (10) at its side areas, and the epitaxially produced layers are free from the shaped body (see Par.[0028] wherein n-side metal electrode 16 is formed on the LED 10 that electrically contacts the p-layer, and p-side metal electrode 18 is formed on the LED 10 that electrically contacts the n-layer; see Par.[0033] wherein phosphor plate 30 including red and green particles infused in binder silicone material is disclosed; see Par.[0037] wherein material 32 of silicone molding including oxide dielectric such as Si02 which surround the side surfaces of the LED 10 is disclosed; see Figs.3-6 wherein epitaxially produced layers of LED 10 are completly free from the shaped body 32 are shown).
	Moreover, regarding the limitation “epitaxially produced layers”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Basin because it refers to a specific method of production. Therefore, the aforementioned limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear 
	With respect to claim 19, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the phosphor layer (30) is in direct contact with the optoelectronic semiconductor chip (10) and the electrically insulating shaped body (32) (see Fig.5 wherein phosphor 30 on the side surfaces of insulation layer 32 and upper surface of chip 10).
	With respect to claim 20, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the phosphor layer (30) comprises a matrix material into which phosphor particles are introduced (see Par.[0033] wherein phosphor plate 30 formed of sintered phosphor powder, phosphor powder infused in a clear binder silicone).
With respect to claim 21, Basin discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (32) comprises a first matrix material into which particles that reflect electromagnetic radiation/(light electromagnetic wave) are introduced and the phosphor layer comprises a second matrix material into which phosphor particles are introduced, and the first and the second matrix material comprise a silicone (see Par.[0036]-[0037] wherein light reflective material 32 is a silicone molding compound containing TiO.sub.2 so as to appear white under white light with a typical silicone molding compound contains about 82%-84% SiO.sub.2 by weigh; see Par.[0033] wherein phosphor plate 30 formed of sintered phosphor powder, phosphor powder infused in a clear binder silicone).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basin in view of Inoguchi (US 2004/0208210 A1).
With respect to claim 5, Basin discloses all the limitations of claim 1. Basin further discloses, in Figs.3-6, the optoelectronic semiconductor component, wherein the electrically insulating shaped body comprises side surfaces facing away from the side areas of the optoelectronic semiconductor chip. However, Basin does not explicitly disclose the side surfaces comprise grooves.
	Inoguchi discloses, in Figs.33-35, the optoelectronic semiconductor component, wherein the electrically insulating shaped body (121 A) comprises side surfaces facing away from the side areas of the optoelectronic semiconductor chip (122), and the side surfaces comprise grooves (see Fig.34(a) Par.[0191] and [0201] wherein groove through hole at the side of ceramic substrate 121 is disclosed).
	Basin and Inoguchi are analogous art because they are all directed to an LED package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Basin to include Inoguchi because they are from the same field of endeavor.	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the insulating package body in Basin by including groove like at side surface of body as taught by Inoguchi in order to utilize groove feature for better electrical connectivity as well as high performance heat dissipation.
	Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant alleges that Basin fails to disclose “the epitaxially produced layers are free from the shaped body” because in Basin the epitaxially free surface from the insulating shaped body is further partially covered by another underfill substances 24 (see remarks pages 7-9). These arguments are not persuasive because the claimed limitations do not require “the epitaxially layers which are free from the insulation body are not covered or are completely exposed”. As such, in response to Applicant's argument that the Basin fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the epitaxially layers which are free from the insulation body are not covered or are completely exposed”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns.
With respect to “the process-by-process”, in accordance to the impact distinctive structureal characteristics to the final product, Applicant is invented to avoid the use of process language such as “epitaxially produced layers” and to rather adopt structural language of “epitaxially layers” instead. That is, contrary to applicant suggestions, “epitaxially produced layers” limitations require process of epitaxy producing step. Whereas, the final device structure including epitaxial layers does not require the production thereof. That is, the final device structure including epitaxial layers may use a provided or purchased epitaxial layers without necessary producing them.  
Citation of a Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That said cited prior art are: Fan et al. US 2008/0083929 A1; Yoon et al. US 2009/0039359 A1; Seo et al. US 2010/0078656 A1; Chen et al. US 2007/0126016 A1; Basin et al. US 2009/0057699 A1; Benson et al. US 2009/0277799 A1; Nagai US 2007/0102693 A1; and Sorg et al. US 2010/0012955 A1. The cited prior art either alone or incombination anticipate all the elements of claims 1 and 17-18. Tanda US 2007/0164302 A1 anticipates “side surface groove” features of claim 5.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818